                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


VINCENT JEROME                                   :          CIVIL ACTION
                                                 :
    v.                                           :          No. 17-4674
                                                 :
ANDREW SAUL1                                     :
COMMISSIONER OF SOCIAL                           :
SECURITY                                         :


                                            ORDER

         AND NOW, this 26th day of June, 2019, upon consideration of Plaintiff Vincent

Jerome’s Brief and Statement of Issues in Support of Request for Review, Defendant’s response

thereto, and Plaintiff’s reply, and after careful review of the Report and Recommendation of

United States Magistrate Judge Lynne A. Sitarski, to which no objections have been filed, 2 it is

ORDERED:

         1.    The Report and Recommendation (Document 20) is APPROVED and

ADOPTED;

         2.    Plaintiff’s Request for Review (Document 16) is GRANTED insofar as Plaintiff

requests a remand; and




1
 Andrew Saul became the Commissioner of Social Security on June 17, 2019. Pursuant to
Federal Rule of Civil Procedure 25(d), Saul is substituted for Nancy A. Berryhill as the
Defendant in this case.
2
  The Report and Recommendation was sent to all parties of record on February 28, 2019,
together with a Notice from the Clerk of Court advising the parties of their obligation to file any
objections within fourteen days after service of the Notice. See Local R. Civ. P. 72.1 IV(b)
(“Any party may object to a magistrate judge’s proposed findings, recommendations or report
under 28 U.S.C. 636(b)(1)(B) . . . within fourteen (14) days after being served with a copy
thereof.”). As of today’s date, no objections have been filed.
       3.     This matter is REMANDED to the Commissioner pursuant to the fourth sentence

of 42 U.S.C. § 405(g) for further proceedings consistent with the Report and Recommendation.



                                                BY THE COURT:



                                                   /s/ Juan R. Sánchez      .
                                                Juan R. Sánchez, C.J.
